Johnson, J.,
concurring in part and dissenting in part: I join Justice Beier’s separate opinion, but I also write separately to disagree with the majority’s holding that the pretrial publicity in this case did not create the land of lynch mob mentality that warrants a change of venue. This court’s history of never reversing a change of venue denial, together with the majority’s holding in this case, suggest to me that we have set the bar so high that nothing will suffice short of an actual mob storming the courthouse, carrying burning torches and a rope tied with a hangman’s noose.
In my view, we should do a better job of protecting the cornerstone of our criminal justice system—the right to a fair and impartial jury. And we should do so without regard to whether we agree with the jury’s verdict in a particular case and even though we understand the toll that a retrial will take on the innocent victims. A right that is not enforced is no right at all. Moreover, the courts are normally the only place that an individual can find pro*322tection for the rights that others more powerful would deny. See Law, Justice, and the Holocaust, Meinecke and Zapruder (2009) (describing how Supreme Court rulings facilitated the elimination of individual rights for Jews in Germany from 1933 to 1945).
As the majority notes, the right to a trial by an impartial jury is guaranteed by both our federal and state constitutions. Neither constitution makes any exception for cases in which there is strong evidence that the defendant committed brutal and despicable criminal acts. To the contrary, the Fourteenth Amendment to the United States Constitution declares in relevant part: “[N]or shall any State deprive any person of life, liberty, or property, without due process of law.” (Emphasis added.) Our Kansas Constitution Bill of Rights, § 10, provides that “a speedy public trial by an impartial jury” shall be provided “[i]n all prosecutions.” (Emphasis added.) Likewise, our legislature has mandated that a trial court “shall order that the case be transferred” where the prejudice against the defendant precludes a fair and impartial trial in the original county. (Emphasis added.) K.S.A. 22-2616(1). Indeed, this court has explicitly held that “[n] either law nor basic justice can tolerate” a rule “that the greater the evidence against a defendant, the less right that defendant has to a fair trial.” State v. Tosh, 278 Kan. 83, 97, 91 P.3d 1204 (2004). To the contrary, the “[djenial of a fair trial violates the due process rights of the guilty defendant just as surely as tiróse of the innocent one.” 278 Kan. at 97.
And a fair trial requires that all of the jurors sitting in judgment of the criminal defendant must commence the trial presuming that the defendant is innocent. That initial state of mind is mandated because “[ujnder our theory of criminal jurisprudence in this nation, the defendant is clothed with a presumption of innocence until he is proven to be guilty beyond a reasonable doubt by the State.” State v. Williams, 229 Kan. 646, 663-64, 630 P.2d 694 (1981). It is not enough for a juror to be open to the possibility that the evidence presented at trial will dissuade the juror that the defendant is guilty. It is not enough for the juror to “hope” that he or she will be able to set aside preconceived judgments of guilt or to “try” to disregard inculpatory information to which the juror was exposed prior to trial. Instead, if a juror s state of mind with respect *323to the case or to the defendant is such as to create “doubt that he [or she] can act impartially and without prejudice to die substantial rights of [the defendant],” the court has grounds to strike that juror for cause. K.S.A. 22-3410(2)(i) (setting forth one of the grounds for a challenge for cause). In short, the slate upon which the State shall write its guilt-proving evidence must be clean when the trial begins.
Here, the evidence presented by the defense in support of its initial pretrial motion for a change of venue established that a bias or prejudice against the defendant was pervasive throughout Sedgwick County. Nearly everyone surveyed in Sedgwick County (96%) was aware of the case. Almost three out of eveiy four Sedgwick Countians (74.1%) thought the defendant was eidier definitely guilty or probably guilty, and nearly all of those people (72.3% of those surveyed) thought the evidence of guilt was overwhelming or strong. For the respondents that had either engaged in personal discussions about the case or overheard such discussions, the bias toward believing the defendant to be guilty was an overwhelming 86% and 82%, respectively, i.e., more than four such persons out of five.
Putting the survey results in the perspective of a 12-person juiy, the statistical probability was that 9 jurors in Sedgwick County would start the trial holding the belief that, at the least, there was strong evidence that the defendant was probably guilty. As the survey expert predicted, the results obtained during the survey— conducted a year after the incidents—did not change much by tire time of trial, as reflected in the pretrial questionnaires. The remaining one-fourth—or less—of the jury pool who had not predetermined the defendant’s guilt left him scantily clad in tire presumption of innocence. Such nakedness does not pass constitutional muster or meet the statutory mandate.
The survey also revealed that a figurative lynch mob mentality was not inevitable in this state. In Wyandotte County, only about one in five persons (22%) believed defendant to be guilty and about one in six (16%) thought the evidence of guilt was strong or overwhelming. Ironically, whereas 74.1 % of tire Sedgwick County surveyed citizens believed defendant was guilty, there was nearly as *324high a percentage of Wyandotte County surveyed citizens (70.5%) who were not even aware of this case. Thus, the available wardrobe of unbiased venire persons in Wyandotte County was sufficient to clothe the defendant in the presumption of innocence to which he was constitutionally and statutorily entitled, i.e., a change of venue would have provided a reasonable opportunity for a fair trial.
The majority divides the change of venue analysis into two parts and first determines whether we can presume prejudice prior to voir dire because “ ‘the pretrial publicity is so pervasive and prejudicial that we cannot expect to find an unbiased jury pool in the community.’ ” (Quoting Goss v. Nelson, 439 F.3d 621, 628 [10th Cir. 2006], citing Rideau v. Louisiana, 373 U.S. 723, 83 S. Ct. 1417, 10 L. Ed. 2d 663 [1963]). The majority then utilizes the Skilling factors to analyze whether it believes that tire publicity in this case would likely have caused such an unacceptable level of prejudice for the defendant. See Skilling v. United States, 561 U.S. 358, 381-85, 130 S. Ct. 2896, 177 L. Ed. 2d 619 (2010). But we need not subjectively ruminate on tire degree of prejudice in this case. We have an objective manifestation of the effects of the publicity. As discussed above, the defense provided the district court with the results of a survey—which the judge found to be “valid”—and further provided the court with the testimony of a person—officially designated as an “expert” by the court—who explained what the survey results meant.
Yet, tire district court inexplicably ignored the evidence that it declared to be valid. I cannot be as charitable as the majority about tire district court rulings. Initially, after being presented with the above-summarized numbers comparing Sedgwick County to Wy-andotte County, the district court inscrutably found “that tire venue in which defendants will be assured of the greatest number of venire persons free of bias or prejudice from whom a jury may be selected to decide tire case solely on the facts in evidence, viewed by the light of the instruments of law, is Sedgwick County, Kansas.” But the evidence established the exact opposite, i.e., Wy-andotte County had the greatest number of venire persons who were free of bias or prejudice. One simply cannot spin any kind of inference from the evidence that would support the district court’s *325ruling. And even affording the district court the highest level of deference, we would have to find an abuse of discretion where the court’s ruling was based upon an error of fact. See State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012). Subsequently, the remaining rulings on tire motions for change of venue were equally unsatisfactory, especially given the magnitude of what was at stake in this prosecution.
The majority gives scant credence to the survey results, as well. It principally relies on the fact that this court has previously glossed over such survey evidence. I cannot join in perpetuating the practice of dismissing out-of-hand statistically valid evidence that has compelling evidentiary value on the question presented. In Bergstrom v. Spears Manufacturing Co., 289 Kan. 605, Syl. ¶ 2, 214 P.3d 676 (2009), we explained that a history of incorrectly decided cases is not compelling and that this court is not inexorably bound by erroneous or unsound rulings. Here, the survey results provided the answer to the question the majority was contemplating, i.e., whether “ ‘the pretrial publicity is so pervasive and prejudicial that we cannot expect to find an unbiased jury pool in the community.’ ” (quoting Goss, 439 F.3d at 628). The comparative survey numbers clearly revealed a pervasive prejudice in Sedgwick County that would make finding an unbiased jury pool a statistical improbability. Ignoring that evidence is erroneous and unsound, if not blatantly unconstitutional.
Moving to the actual prejudice prong and reviewing the voir dire does not change my mind; the district court committed reversible error when it refused to change the venue of this trial at every stage of the process where it was requested. The record establishes at least a “reasonable certainty” that the defendant could not obtain a fair trial in Sedgwick County. Perhaps the trial court beat the pretrial statistical probability that the jury would contain 9 biased jurors out of 12, but not by much.
Again, I cannot be as forgiving as the majority with respect to the trial court’s participation in the questioning of the potential jurors. The court repeatedly provided venire persons with tire magic words which would permit the court to strike those with misgivings about tire death penalty, while passing for cause those *326who were predisposed to finding the defendant guilty and/or were mitigation-impaired with respect to the death penalty. Moreover, the court allowed the prosecution to overtly lead the potential jurors into saying or agreeing with statements that would support the result that the State wanted. In my view, the manner in which the questioning was conducted made a sham out of the process. Instead of uncovering disqualifying bias and prejudice, the voir dire questioning in this case too often served to camouflage it.
If nothing else, the voir dire questioning in this case should call into question the bona fides of the fourth Higgenbotham factor, i.e., the care exercised and the ease encountered in the selection of the jury. See State v. Higgenbotham, 271 Kan. 582, 592, 23 P.3d 874 (2001). Obviously, if the court is disinclined to grant defense challenges for cause and/or is prone to rehabilitating those venire persons making a questionable response, tire juiy selection process will be eased and expedited. But that does not necessarily signal an absence of prejudice. Moreover, the efficacy of utilizing jury questionnaires and individual voir dire is certainly diluted, if not outright negated, by the tack of leading the prospective jurors into saying what they believe the judge or prosecutor want them to say.
My last comment on the change of venue ruling deals with the majority’s use of the deferential abuse-of-discretion review standard to tip the scales in favor of affirming the change of venue denial. I certainly recognize that a judge observing a potential juror’s response to voir dire questioning is in a better position to gauge that person’s credibility and thereby assess the person’s bias and prejudice. But in my view, the district court’s initial ruling— that Sedgwick County had more venire persons free of bias and prejudice—fit squarely within the traditional definition of an abuse of discretion, because that “judicial action . . . [was] arbitrary, fanciful, or unreasonable.” Ward, 292 Kan. at 550. Given the undisputed survey evidence, no reasonable person would have taken the judge’s view. Thereafter, I would not use deference as a mechanism to cover for the trial court’s initial abuse of discretion, especially in light of the voir dire procedures it employed. To the contrary, I would find reversible error.
*327Finally, to avoid unnecessarily extending this opinion, I only briefly mention that I would revisit our prior decisions equating the “cruel or unusual” language in § 9 of the Kansas Constitution Bill of Rights with the “cruel and unusual” language in the Eighth Amendment to the United States Constitution. Recently, in Gannon v. State, 298 Kan. 1107, Syl. ¶ 5, 319 P.3d 1196 (2014), we said:
“Because constitutions are the work of the people, the best rule for ascertaining their intention is to abide by the language they have used. It is reasonable to presume that every word in the constitution has been carefully weighed, and that none are inserted, and none omitted, without a design for so doing.”
If we meant what we said in Gannon, then we should not read the word “or” to mean “and” when interpreting § 9 of our Kansas Constitution Bill of Rights. The set of punishments that is either cruel or unusual is necessarily larger than the set of punishments that is both cruel and unusual. For instance, death is arguably a cruel punishment, even if it is not an unusual one in this country.
[[Image here]]